United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-4012
                                   ___________

Edward S. Case,                      *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Western District of Missouri.
Jo Anne B. Barnhart, Commissioner of *
Social Security,                     *       [UNPUBLISHED]
                                     *
            Appellee.                *
                               ___________

                             Submitted: January 20, 2006
                                Filed: January 30, 2006
                                 ___________

Before RILEY, MAGILL, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

       Edward Case (Case) appeals the district court’s1 order affirming the denial of
disability insurance benefits and supplemental security income. Having carefully
reviewed the record and considered Case’s arguments, we affirm. See Draper v.
Barnhart, 425 F.3d 1127, 1130 (8th Cir. 2005) (standard of review).




      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
       Case first argues the administrative law judge (ALJ) was precluded from
discrediting his complaints of disabling back pain because it is undisputed Case had
chronic back pain and the ALJ acknowledged it. We disagree. The ALJ gave
multiple valid reasons for finding Case’s subjective complaints not entirely credible,
and the ALJ could acknowledge Case’s back pain, but still find Case not credible as
to whether his back pain was disabling. See Goff v. Barnhart, 421 F.3d 785, 792 (8th
Cir. 2005) (this court will not disturb decision of ALJ who considers, but for good
cause expressly discredits, claimant’s complaints of disabling pain); Dolph v.
Barnhart, 308 F.3d 876, 880 (8th Cir. 2002) (while there is little doubt claimant has
pain, issue is whether pain is so severe as to be disabling).

       We also reject Case’s challenges to the ALJ’s residual functional capacity
(RFC) findings. The ALJ considered Case’s chronic back pain in making his RFC
determination by including a sit-stand option, limiting Case to lifting no more than ten
pounds–which was consistent with Case’s 2002 testimony that he could lift five to ten
pounds–and restricting Case’s bending. See Stormo v. Barnhart, 377 F.3d 801, 807
(8th Cir. 2004) (in determining RFC, ALJ must consider medical records,
observations of treating physicians and others, and claimant’s own description).
Further, the ALJ included in his RFC nonexertional limitations related to Case’s
chronic back pain and depression: he found Case moderately limited in social
functioning and daily activities, and he found Case could seldom bend, could not
climb stairs, and could not do repetitive activities with his right hand or overhead
work. To the extent Case suggests the ALJ should have found significant limitations
in concentration or memory, the psychological records do not support such
limitations.

       Finally, Case argues the ALJ should have included the need to lie down during
the day in his hypothetical to the vocational expert. We conclude the ALJ properly
relied on the testimony of a medical expert (ME) that he found no objective basis for
the need to lie down. See Goff, 421 F.3d at 794 (hypothetical is sufficient if it sets

                                          -2-
forth impairments supported by substantial evidence in record and accepted as true);
Harris v. Barnhart, 356 F.3d 926, 930 (8th Cir. 2004) (whether there is need to lie
down is medical question requiring medical evidence; record did not contain any
evidence that medical condition required claimant to lie down for hours each day and
court could not fault ALJ for relying on ME’s testimony that record did not support
finding of significant fatigue).

      Accordingly, we affirm.
                     ______________________________




                                        -3-